1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DENNIS CURTIS HISLE,                            )   Case No. 1:17-cv-01400-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )   ORDER ADOPTING FINDINGS AND
                                                     )   RECOMMENDATIONS, GRANTING
13          v.                                       )   PLAINTIFF’S MOTION TO AMEND THE
                                                         COMPLAINT, AND DIRECTING THE CLERK
14                                                   )   OF COURT TO FILE SECOND AMENDED
     MARLYN CONANAN, et al.,
                                                     )   COMPLAINT LODGED ON MAY 22, 2019
15                  Defendants.                      )
                                                     )   [ECF Nos. 60, 67, 72]
16                                                   )

17          Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On June 18, 2019, the Magistrate Judge issued Findings and Recommendations recommending

20   that Plaintiff’s motion to extend the discovery deadline construed as a motion to amend the be granted,

21   and the Clerk of Court be directed to file the second amended complaint, lodged on May 22, 2019.

22   (ECF No. 72.) The Findings and Recommendations were served on the parties and contained notice

23   that objections were to be filed within fourteen days. (Id.) Plaintiff filed objections on July 2, 2019.

24   ///

25   ///

26   ///
27   ///

28   ///

                                                         1
1           In his objections, Plaintiff continues to disagree with prior orders and argues that he has been

2    denied “equitable discovery.” (Pl.’s Obj. at 4, ECF No. 75.) Plaintiff cannot continue to object to

3    prior orders by way of objections to an unrelated Findings and Recommendations regarding his

4    request to amend the complaint. Further, as stated in the Court’s June 20, 2019, order denying

5    Plaintiff’s motion for reconsideration:

6           The Magistrate Judge previously denied Plaintiff’s motion to compel Defendant to produce the
            radiologic images in a specific format. (ECF No. 33.) The Court specifically found that
7           Plaintiff’s request to have the material produced in a specific format was outside of the scope
            of discovery under Federal Rule of Civil Procedure 26(b)(1):
8
9           Lastly, Plaintiff has not demonstrated that the material produced in the format requested is
            proportional to the needs of the case. Indeed, as Defendants point out, Plaintiff is not an expert
10          and is not qualified to interpret the x-ray and CT scan images. Defendant has provided
            Plaintiff with the accompanying radiology reports that explain the observations of the
11
            examining radiologist. Plaintiff fails to explain how his personal ability to view these images
12          is of any greater importance or relevant to his claims than the reports of the non-party
            radiologists who interpreted these images during his examination.
13
            (Id.)
14
            Here, Plaintiff is not an expert, and Defendant has produced Xerox copies of the images and
15          conclusion of the examining radiologist. Other than Plaintiff’s claim that he wishes to present
16          these images if and when the case goes to trial, Plaintiff fails to present a valid reason why he
            needs to view these images in that specific format. Further, Plaintiff’s unqualified opinion of
17          what he believes these images may show in insufficient to warrant further disclosure of the
            images for which he already has access. Accordingly, Plaintiff’s motion for reconsideration of
18          the April 30, 2019, order shall be denied.
19
     (Order at 3:14-4:2, ECF No. 74.)
20
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
21
     novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,
22
     the Court finds the Findings and Recommendations to be supported by the record and by proper
23
     analysis.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                        2
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendation filed on June 18, 2019, are adopted in full;

3         2.    Plaintiff’s motion to amend the complaint is granted;

4         3.    The Clerk of Court shall file the second amended complaint, lodged on May 22, 2019

5               (ECF No. 67); and

6         4.    The matter is referred back to the Magistrate Judge for initiation of service of process

7               as to Defendant Doctor Mushtaq Ahmed.

8
9    IT IS SO ORDERED.

10     Dated:   July 16, 2019                           /s/ Lawrence J. O’Neill _____
11                                            UNITED STATES CHIEF DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
